ACCEPTED
                                                                                      04-14-00772-CR
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                10/16/2015 2:56:35 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                                NO. 04-14-00772-CR

                                        §         IN THE FOURTH DISTRICT
JONATHAN JOSE GUILLEN                   §
                                        §
      VS.                               §         COURT OF APPEALS
                                        §
                                        §
STATE OF TEXAS                          §         SAN ANTONIO, TEXAS


                     MOTION FOR EXTENSION OF TIME
                         TO FILE STATE’S BRIEF

TO THE HONORABLE JUDGES OF THE FOURT COURT OF APPEALS:

      NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this Motion asking that

the Court extend the time for filing the State’s brief.

      On October 9, 2014, a jury found Appellant guilty of murder. On October

14, 2014, the jury sentenced Appellant to 99 years in the Texas Department of

Criminal Justice, Institutional Division. Appellant filed a notice of appeal on

November 3, 2014. Appellant filed a Motion for New Trial on November 12, 2014

and it was denied by the trial court on November 18, 2014. The reporter’s record

was filed on April 28, 2015. Appellant filed his brief on August 17, 2015. After a

first extension of time, the State’s brief was due October 16, 2015. This is the

State’s second motion requesting an extension of time and the State requests a 30

day extension to November 16, 2015.



                                         1 of 3
       This extension is not sought for the purpose of delaying this appeal. The

State requests an extension for the following reasons:

       1) Counsel would like more time to thoroughly read the record in this case,
          as well as to research and write the State’s brief. The reporter’s record in
          this case is voluminous and consists of fourteen volumes.
       2) Counsel recently filed the following briefs in the Fourth Court of
          Appeals:
              a. State of Texas v. Charles Caves, No. 04-15-00367-CR.
              b. In the Interest of C.F.N., A Child, No. 04-15-00458-CV.

        Therefore, counsel respectfully asks the Court to grant this extension of

time to file the State’s brief in this case.

       WHEREFORE, PREMISES CONSIDERED, Counsel for the State prays

that the Court grant an extension of time to November 16, 2015 for filing the

State’s brief.

                                                    Respectfully submitted,


                                                    Nicholas “Nico” LaHood
                                                    Criminal District Attorney
                                                    Bexar County, Texas

                                                    /s/ Jennifer Rossmeier Brown
                                                    ____________________
                                                    Jennifer Rossmeier Brown
                                                    State Bar No. 24079247
                                                    Assistant Criminal District Attorney
                                                    101 W. Nueva Street
                                                     San Antonio, Texas 78205-3030
                                                    Phone: (210) 335-2734
                                                    Fax: (210) 335-2436
                                                    Email: jennifer.rossmeier@bexar.org



                                           2 of 3
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served on the attorney of record in

accordance with the Texas Rules of Appellate Procedure on October 16, 2015, in

the manner described below:


Via Electronic Service
Alex J. Scharff
222 E. Main Plaza
San Antonio, Texas 78205
alexjoss@yahoo.com

Via Electronic Service
Alan Brown
222 Main Plaza E
San Antonio, Texas 78205
alan@brownandnorton.com



                                                    /s/ Jennifer Rossmeier Brown




                                       3 of 3